Case 17-25323        Doc 34     Filed 11/28/18     Entered 11/28/18 14:55:24          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-25323
         Randolph T Menzie
         Lynn B Menzie
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/24/2017.

         2) The plan was confirmed on 11/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/04/2018.

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,903.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-25323       Doc 34      Filed 11/28/18    Entered 11/28/18 14:55:24                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $11,222.00
         Less amount refunded to debtor                       $1,697.40

 NET RECEIPTS:                                                                                    $9,524.60


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $639.66
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,639.66

 Attorney fees paid and disclosed by debtor:               $1,000.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                              Class    Scheduled      Asserted         Allowed         Paid         Paid
 APPLIED DATA FINANCE LLC       Unsecured      2,500.00       2,553.33         2,553.33        194.09        0.00
 BECKET & LEE LLP               Unsecured         459.00        459.84           459.84          21.16       0.00
 BECKET & LEE LLP               Unsecured      2,523.00       2,523.30         2,523.30        191.81        0.00
 BUREAUS INVESTMENT GROUP POR Unsecured           603.00        603.72           603.72          45.89       0.00
 CAPITAL ONE BANK USA           Unsecured      2,462.00       2,462.51         2,462.51        187.19        0.00
 HC CREDIT/FIRST ELECTONIC BANK Unsecured      2,011.00       2,011.06         2,011.06        152.87        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         716.00        716.50           716.50          54.46       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         608.00        608.56           608.56          46.26       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         826.00        892.44           892.44          67.84       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         490.00        490.60           490.60          22.58       0.00
 JP MORGAN CHASE BANK NA AUTO Secured          6,225.00       6,225.00         6,225.00      1,163.24     156.55
 JP MORGAN CHASE BANK NA AUTO Unsecured              NA       6,150.10         6,150.10        467.51        0.00
 LVNV FUNDING                   Unsecured         586.00        804.88           804.88          61.19       0.00
 LVNV FUNDING                   Unsecured      1,500.00       1,722.06         1,722.06        130.91        0.00
 MERRICK BANK                   Unsecured           0.00        835.99           835.99          63.55       0.00
 MERRICK BANK                   Unsecured      1,929.00       1,895.09         1,895.09        144.06        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       3,168.00       3,168.36         3,168.36        240.85        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       1,650.00       1,476.86         1,476.86        112.27        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          679.00        678.75           678.75          51.59       0.00
 NISSAN MOTOR ACCEPTANCE CORP Secured          3,792.00       3,792.00         3,792.00        708.02      66.92
 NISSAN MOTOR ACCEPTANCE CORP Unsecured              NA           2.42             2.42           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA       1,000.07         1,000.07          76.02       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         484.52           484.52          22.30       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      6,000.00       6,057.51         6,057.51        460.47        0.00
 QUANTUM3 GROUP                 Unsecured      4,416.00       4,366.74         4,366.74        331.94        0.00
 RESURGENT CAPITAL SERVICES     Unsecured      2,283.00       2,228.63         2,228.63        169.41        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-25323       Doc 34     Filed 11/28/18    Entered 11/28/18 14:55:24                Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim        Principal        Int.
 Name                             Class    Scheduled      Asserted      Allowed         Paid           Paid
 NEWBERRY EMERGENCY            Unsecured         175.00           NA           NA             0.00         0.00
 NW COLLECTOR/ELMHURST RADIOL Unsecured           15.68           NA           NA             0.00         0.00
 NW COLLECTOR                  Unsecured         162.00           NA           NA             0.00         0.00
 CCS/FIRST NATIONAL BANK       Unsecured         667.00           NA           NA             0.00         0.00
 CCS/FIRST SAVINGS BANK        Unsecured         824.00           NA           NA             0.00         0.00
 COMENITY BANK/ROOMPLACE       Unsecured           6.00           NA           NA             0.00         0.00
 MED BUSI BUR/ELMHURST ANESTHE Unsecured         936.00           NA           NA             0.00         0.00
 MED BUSI BUR/ELMHURST EMERG M Unsecured      1,060.00            NA           NA             0.00         0.00
 MERCHANTS CREDIT/ELMHURST ME Unsecured          141.00           NA           NA             0.00         0.00
 FORTIVA                       Unsecured         750.00           NA           NA             0.00         0.00
 DR CLARK ARCHER               Unsecured          15.00           NA           NA             0.00         0.00
 CREDIT CO/ELMHURST HEALTHCAR Unsecured       1,709.00            NA           NA             0.00         0.00
 FSB BLAZE                     Unsecured         323.00           NA           NA             0.00         0.00
 SHORT TERM LOAN               Unsecured      4,500.00       5,026.84     5,026.84         382.12          0.00
 THE SWISS COLONY              Unsecured      1,167.00       1,208.51     1,208.51           91.87         0.00


 Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00               $0.00                   $0.00
       Mortgage Arrearage                                  $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                        $10,017.00           $1,871.26                 $223.47
       All Other Secured                                   $0.00               $0.00                   $0.00
 TOTAL SECURED:                                       $10,017.00           $1,871.26                 $223.47

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00                $0.00
        Domestic Support Ongoing                            $0.00                 $0.00                $0.00
        All Other Priority                                  $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                          $50,429.19           $3,790.21                   $0.00


 Disbursements:

        Expenses of Administration                           $3,639.66
        Disbursements to Creditors                           $5,884.94

 TOTAL DISBURSEMENTS :                                                                        $9,524.60




UST Form 101-13-FR-S (9/1/2009)
Case 17-25323        Doc 34      Filed 11/28/18     Entered 11/28/18 14:55:24            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
